16‐308(L) 
United States v. HSBC Bank USA, N.A. 
 
 
 
                       UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                              _________________________ 
                                              
                                   August Term, 2016 
                                              
                     (Argued: March 1, 2017  Decided: July 12, 2017) 
                                              
                      Docket Nos. 16‐308(L), 16‐353, 16‐1068, 16‐1094 
                              _________________________ 
 
                                 UNITED STATES OF AMERICA, 
 
                                           Plaintiff‐Appellant, 
 
                                            ‐‐ v. ‐‐ 
 
                   HSBC BANK USA, N.A., and HSBC HOLDINGS PLC, 
 
                                        Defendants‐Appellants, 
 
                                   HUBERT DEAN MOORE, JR., 
 
                                                   Appellee. 
                                 _________________________ 
 
Before:                 

              KATZMANN, Chief Judge, POOLER, and LYNCH, Circuit Judges. 

                                 _________________________ 
                                              
                                                                                     

       In December 2012, the government entered into a five‐year deferred 
prosecution agreement (the “DPA”) with HSBC Holdings plc and HSBC Bank, 
USA, N.A. (collectively, “HSBC”), deferring prosecution of charges under the 
Bank Secrecy Act, the International Emergency Economic Powers Act, and the 
Trading with the Enemy Act. The DPA provided for the appointment of an 
independent monitor charged with preparing periodic reports on HSBC’s 
ongoing compliance with anti‐money laundering laws and with the DPA itself. 
When the parties moved to exclude time under the Speedy Trial Act, the district 
court concluded that it had supervisory authority to approve or reject the DPA 
and conditioned its approval of the DPA on its own continued monitoring of the 
DPA’s implementation. In the exercise of that asserted supervisory authority, the 
district court later ordered the government to file an annual report prepared by 
the monitor (the “Monitor’s Report”) regarding HSBC’s compliance efforts. The 
government did so. In November 2015, the district court received a letter from a 
member of the public, which it construed as a motion to unseal the Monitor’s 
Report. The district court granted the motion, subject to redactions, finding that 
the Monitor’s Report was a judicial document to which the public enjoyed a 
qualified First Amendment right of access. HSBC and the government appealed 
the district court’s unsealing and redaction orders, which the district court stayed 
pending appeal.  
        
       We hold that the Monitor’s Report is not a judicial document because it is 
not now relevant to the performance of the judicial function. First, the district 
court misapprehended its supervisory authority. By sua sponte invoking its 
supervisory power at the outset of this case to oversee the government’s entry 
into and implementation of the DPA, the district court impermissibly encroached 
on the Executive’s constitutional mandate to “take Care that the Laws be 
faithfully executed.” U.S. Const. art. II, § 3. In the absence of a showing of 
impropriety, a district court has no authority to supervise the implementation of 
a DPA. To hold otherwise would be to turn the presumption of regularity on its 
head. Second, the Monitor’s Report is not relevant to the district court’s role 
under the Speedy Trial Act. See 18 U.S.C. § 3161(h)(2). Section 3161(h)(2) excludes 
from the speedy trial clock “[a]ny period of delay during which prosecution is 
deferred by the attorney for the Government pursuant to written agreement with 
the defendant, with the approval of the court, for the purpose of allowing the 
defendant to demonstrate his good conduct.” 18 U.S.C. § 3161(h)(2). We hold that 

                                         2 
 
                                                                                     

the statute’s requirement of court approval does not imbue the judiciary with 
ongoing authority to oversee a DPA, but rather authorizes courts to determine 
that a DPA is genuine and not merely a means of circumventing the speedy trial 
clock. Third, though the Monitor’s Report might one day be relevant to the 
judicial function, that is not sufficient to render the Monitor’s Report a “judicial 
document” today. Accordingly, we reverse.  
        
       JUDGE POOLER concurs in a separate opinion. 
                              _________________________ 
                                              
       JENNY C. ELLICKSON (Kenneth A. Blanco and Sung‐Hee Suh, Deputy 
       Assistant Attorneys General; M. Kendall Day, Chief, Asset Forfeiture and 
       Money Laundering Section; Laura Billings, Trial Attorney, Asset Forfeiture 
       and Money Laundering Section, on the brief ), U.S. Department of Justice, 
       Criminal Division, Appellate Section, for Leslie R. Caldwell, Assistant 
       Attorney General, Washington, DC; Julia Nestor and Alexander A. 
       Solomon (on the brief ), Assistant United States Attorneys for the Eastern 
       District of New York, for Robert L. Capers, United States Attorney for the 
       Eastern District of New York. 
        
       PAUL D. CLEMENT (Viet D. Dinh, Jeffrey M. Harris, Megan M. Wold, 
       Christopher G. Michel, on the brief ), Kirkland & Ellis LLP, Washington, DC; 
       Samuel W. Seymour and Alexander J. Willscher (on the brief ), Sullivan & 
       Cromwell LLP, New York, NY; Jeffrey B. Wall (on the brief ), Sullivan & 
       Cromwell LLP, Washington, DC, for Defendants‐Appellants. 
        
       DAVID A. SCHULZ (Thomas B. Sullivan, Maxwell S. Mishkin, on the brief ), 
       Levine Sullivan Koch & Schulz, LLP, New York, NY, for Appellee. 
        
       Kevin W. Goering, Norwick, Schad & Goering, New York, NY, for Amicus 
       Curiae Brandon L. Garrett, in support of Appellee. 
        
       Dennis M. Kelleher, Better Markets, Inc., Washington, DC, for Amicus 
       Curiae Better Markets, Inc., in support of Appellee. 
        



                                         3 
 
                                                                                     

    Bruce D. Brown (Gregg P. Leslie, D. Victoria Baranetsky, on the brief ), The 
    Reporters Committee for Freedom of the Press, Washington, DC, for Amici 
    Curiae The Reporters Committee for Freedom of the Press, American 
    Society of News Editors, Association of Alternative Newsmedia, The 
    Center for Investigative Reporting, CNBC, Daily News, L.P., Dow Jones & 
    Company, Inc., The E.W. Scripps Company, First Look Media Works, Inc., 
    Forbes Media LLC, The Foundation for National Progress, Gannett Co., 
    Inc., Hearst Corporation, International Documentary Assn., Investigative 
    Reporting Workshop at American University, Digital First Media, MPA – 
    The Association of Magazine Media, National Newspaper Association, 
    National Press Photographers Association, The New York Times 
    Company, The Newspaper Guild Communications Workers of America, 
    Online News Association, Reporters Without Borders, Seattle Times 
    Company, Tully Center for Free Speech, and National Public Radio, Inc., in 
    support of Appellee. 
     
                          _________________________ 
                                        
KATZMANN, Chief Judge: 

      We are called upon in this case to address the role of a district court in 

monitoring the implementation of a deferred prosecution agreement. In 

December 2012, plaintiff‐appellant the United States entered into a five‐year 

deferred prosecution agreement (the “DPA”) with defendants‐appellants HSBC 

Holdings plc and HSBC Bank, USA, N.A. (collectively, “HSBC”), deferring 

prosecution of charges under the Bank Secrecy Act, the International Emergency 

Economic Powers Act, and the Trading with the Enemy Act. The still‐pending 

agreement provides that if HSBC complies with its extensive obligations under 



                                          4 
 
                                                                                         

the DPA, the government will seek the dismissal of those charges at the 

conclusion of the DPA’s term. If, on the other hand, HSBC breaches the DPA, the 

government may seek to convict HSBC on the deferred charges. To inform that 

determination, the DPA provides for the appointment of an independent 

monitor charged with preparing periodic reports on HSBC’s ongoing compliance 

with anti‐money laundering laws and with the DPA itself.  

      When the government and HSBC jointly moved for a speedy trial waiver, 

the district court (Gleeson, J.) invoked its supervisory power both to review and 

“approve” the DPA on its merits and to condition its approval on the court’s 

monitoring of the DPA’s implementation. In the exercise of that asserted 

authority, the district court subsequently ordered the government to file a 

confidential report prepared by the independent monitor regarding HSBC’s 

compliance with the DPA (the “Monitor’s Report”). In November 2015, appellee 

Hubert Dean Moore, Jr., a member of the public, moved to unseal the Monitor’s 

Report. The district court granted the motion, subject to redactions, finding that 

the Monitor’s Report was a “judicial document” to which the public enjoyed a 

qualified First Amendment right of access. The government and HSBC appeal 

the district court’s unsealing and redaction orders, arguing that the district court 



                                          5 
 
                                                                                        

ran afoul of separation of powers principles in involving itself in the 

implementation of the DPA. 

      We agree. By sua sponte invoking its supervisory power at the outset of this 

case to oversee the government’s entry into and implementation of the DPA, the 

district court impermissibly encroached on the Executive’s constitutional 

mandate to “take Care that the Laws be faithfully executed.” U.S. Const. art. II, 

§ 3. In the absence of evidence to the contrary, the Department of Justice is 

entitled to a presumption of regularity—that is, a presumption that it is lawfully 

discharging its duties. Though that presumption can of course be rebutted in 

such a way that warrants judicial intervention, it cannot be preemptively 

discarded based on the mere theoretical possibility of misconduct. Absent 

unusual circumstances not present here, a district court’s role vis‐à‐vis a DPA is 

limited to arraigning the defendant, granting a speedy trial waiver if the DPA 

does not represent an improper attempt to circumvent the speedy trial clock, and 

adjudicating motions or disputes as they arise. Because the Monitor’s Report is 

not now relevant to the performance of the judicial function, it is not a “judicial 

document” and the district court erred in ordering it unsealed. Accordingly, we 

reverse. 



                                          6 
 
                                                                                       

                                   BACKGROUND 

      A. The DPA 

      HSBC Holdings plc (“HSBC Holdings”), incorporated and headquartered 

in England, is the ultimate parent company of one of the largest banking and 

financial services groups in the world. HSBC Bank USA, N.A., headquartered in 

the United States, is a federally chartered banking institution and an indirect 

subsidiary of HSBC Holdings.  

      In December 2012, following an investigation that lasted more than four 

years, the United States entered into a five‐year deferred prosecution agreement 

with HSBC. See Joint App. 30–104. Under a typical DPA with a corporate 

defendant, the defendant admits to a statement of facts, submits to the filing of 

criminal charges against it on the basis of those facts, and agrees to a forfeiture or 

fine and to institute remedial measures. In exchange, the government agrees to 

defer prosecution and to ultimately seek dismissal of all charges if the defendant 

complies with the DPA. If the government determines that the defendant has 

breached the DPA, however, the government may rip up the agreement and 

pursue the prosecution.  




                                          7 
 
                                                                                     

      The government’s DPA with HSBC followed this framework. As 

contemplated by the DPA, the government filed a four‐count criminal 

information (the “Information”) charging HSBC Bank, USA, N.A. with willfully 

violating the Bank Secrecy Act by failing to develop, implement, and maintain an 

effective anti‐money laundering program (Count 1) and by failing to conduct 

due diligence on correspondent bank accounts held on behalf of foreign persons 

(Count 2). As a result of these failures, some $881 million in drug trafficking 

proceeds were laundered through HSBC Bank USA, N.A. The government also 

charged HSBC Holdings with violating U.S. sanctions laws by willfully 

facilitating financial transactions in the United States for various sanctioned 

entities, in violation of the International Emergency Economic Powers Act 

(Count 3), and with willfully facilitating financial transactions for sanctioned 

entities in Cuba, in violation of the Trading with the Enemy Act (Count 4). In 

addition, HSBC admitted to a 30‐page Statement of Facts and agreed to forfeit 

$1.256 billion to the United States.  

      HSBC further agreed to continue to cooperate fully with the government 

and to adopt (or continue to adhere to) dozens of measures designed to 

remediate the deficiencies in its compliance program. To that end, HSBC 



                                          8 
 
                                                                                      

Holdings agreed to retain an independent compliance monitor (the “Monitor”) to 

be approved by the government. As set forth in an attachment to the DPA, the 

Monitor is charged with “evaluat[ing] . . . the effectiveness of the internal 

controls, policies and procedures of HSBC Holdings and its subsidiaries . . . as 

they relate to [those entities’] ongoing compliance with the Bank Secrecy Act, 

International Emergency Economic Powers Act, Trading With The Enemy Act 

and other applicable anti‐money laundering laws . . ., as well as [with] the 

enumerated remedial measures [in the DPA].” DPA, Attach. B ¶ 1. The DPA 

requires the Monitor to submit periodic reports to HSBC and the government 

detailing his findings and making recommendations designed to improve 

HSBC’s compliance with the DPA and with anti‐money laundering laws 

generally. By the terms of the DPA, the Monitor’s reports are intended to remain 

non‐public. 

      Finally, the DPA provides that the government will seek to dismiss the 

Information with prejudice at the conclusion of the DPA’s term if the 

government determines that HSBC has fully complied with the DPA. If, on the 

other hand, the government “determines, in its sole discretion, that [HSBC] ha[s] 

(a) committed any crime under U.S. federal law subsequent to the signing of 



                                          9 
 
                                                                                        

th[e] [DPA], (b) at any time provided in connection with th[e] [DPA] deliberately 

false, incomplete, or misleading information, or (c) otherwise breached the 

[DPA],” all bets are off and the government may pursue the deferred charges. 

DPA ¶ 16. 

      B. Proceedings Before the District Court 

      For a DPA to function as intended, the parties must obtain an exemption 

from the Speedy Trial Act’s general requirement that a criminal trial “begin 

within 70 days after a defendant is charged or makes an initial appearance.” 

Zedner v. United States, 547 U.S. 489, 492 (2006) (citing 18 U.S.C. § 3161(c)(1)). 

Absent such an exemption, the logic of any DPA would unravel, as the filed 

charges would be subject to mandatory dismissal once the 70‐day period had 

run. See 18 U.S.C. § 3162(a)(2) (providing that “[i]f a defendant is not brought to 

trial within the time limit required by section 3161(c) as extended by section 

3161(h), the information or indictment shall be dismissed on motion of the 

defendant”). Congress anticipated this problem and excluded from the speedy 

trial clock “[a]ny period of delay during which prosecution is deferred by the 

attorney for the Government pursuant to written agreement with the defendant, 




                                           10 
 
                                                                                      

with the approval of the court, for the purpose of allowing the defendant to 

demonstrate his good conduct.” 18 U.S.C. § 3161(h)(2). 

      Accordingly, when the government filed the Information and the DPA 

with the district court, the government and HSBC jointly requested that the 

district court “place th[e] matter into abeyance for a period of sixty months and 

exclude that time” under the Speedy Trial Act. Joint App. 15. At a subsequent 

hearing at which the defendants entered pleas of not guilty, the district court 

asked counsel “what [they] contemplated of the Court’s participation, if any, in 

the proceedings as they go forward.” Id. at 109. The government responded that 

it “had not asked the Court to actively take part in overseeing the deferred 

prosecution agreement,” but instead “simply asked the Court to accept the 

information for filing and [to] exclude time during the period of the deferred 

prosecution agreement.” Id. The district court asked the parties to put in 

submissions explaining why the court should accept the DPA. At the time it 

made this request, the district court was operating under the misconception that 

the DPA was “really a plea agreement in the form of an 11C1A charge bargain,” 

id., and that the United States Sentencing Guidelines therefore instructed it to 

consider whether the “charges adequately reflect[ed] the seriousness of the 



                                         11 
 
                                                                                          

actual offense behavior and [whether] accepting the agreement [would] 

undermine the statutory purposes of sentencing or the sentencing guidelines,” id. 

at 110. In their resulting submissions, both the government and HSBC took the 

position that Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure did not 

apply and that the district court’s authority at this juncture was limited to 

determining whether to exclude time under 18 U.S.C. § 3161(h)(2).  

             1. The July 1, 2013 Approval Order 

      On July 1, 2013, the district court issued a Memorandum and Order 

granting the parties’ request to hold the case in abeyance pursuant to the Speedy 

Trial Act and “approv[ing] the DPA pursuant to the Court’s supervisory power.” 

United States v. HSBC Bank USA, N.A., No. 12‐CR‐763, 2013 WL 3306161, at *1 

(E.D.N.Y. July 1, 2013) (“Approval Order”). After concluding that Rule 

11(c)(1)(A) did not apply because the defendants had not entered pleas of guilty 

or nolo contendere, the district court turned to the text of the Speedy Trial Act, 

noting that the statute is “silent as to the standard the court should employ when 

evaluating whether to grant ‘approval’ to a deferred prosecution agreement 

under 18 U.S.C. § 3161(h)(2).” Id. at *3. Based on its review of legislative history, 

however, the district court surmised that “§ 3161(h)(2) appears to instruct courts 



                                          12 
 
                                                                                        

to consider whether a deferred prosecution agreement is truly about diversion 

and not simply a vehicle for fending off a looming trial date.” Id.  

      The district court harbored no doubt that the DPA was truly about 

deferring prosecution. Id. Nevertheless, it concluded that it had the authority to 

approve or reject the DPA on the merits pursuant to its inherent supervisory 

power. Id. at *4. The exercise of such power was appropriate, the district court 

reasoned, because “it is easy to imagine circumstances in which a deferred 

prosecution agreement, or the implementation of such an agreement, so 

transgresses the bounds of lawfulness or propriety as to warrant judicial 

intervention to protect the integrity of the Court.” Id. at *6. Though the district 

court “recognize[d] that the exercise of supervisory power in this context [was] 

novel” and that any such power must be limited, id., it believed its supervisory 

power was plainly implicated by virtue of the government filing criminal 

charges in federal court: 

      [F]or whatever reason or reasons, the contracting parties have 
      chosen to implicate the Court in their resolution of this matter. There 
      is nothing wrong with that, but a pending federal criminal case is 
      not window dressing. Nor is the Court, to borrow a famous phrase, 
      a potted plant. By placing a criminal matter on the docket of a 
      federal court, the parties have subjected their DPA to the legitimate 
      exercise of that court’s authority.  
       

                                          13 
 
                                                                                        

      . . . The inherent supervisory power serves to ensure that the courts 
      do not lend a judicial imprimatur to any aspect of a criminal 
      proceeding that smacks of lawlessness or impropriety. . . . The 
      parties have asked the Court to lend precisely such a judicial 
      imprimatur to the DPA, by arranging for its implementation within 
      the confines of a pending case. The Court will therefore exercise its 
      supervisory authority over the DPA. 
 
Id. at *5–6 (footnote omitted). 
 
        Having determined that it had supervisory power over the DPA, the 

district court “approve[d] the DPA . . . subject to [the court’s] continued 

monitoring of its execution and implementation.” Id. at *7. Pursuant to the 

court’s declared supervisory power “to ensure that the implementation of the 

DPA remains within the bounds of lawfulness and respects the integrity of this 

Court,” the district court directed the parties “to file quarterly reports with the 

Court to keep it apprised of all significant developments in the implementation 

of the DPA.” Id. at *11. 

           2. The Monitor’s Report 
               
      Beginning in September 2013, in compliance with the district court’s 

Approval Order, the government began filing quarterly letters with the district 

court apprising the court of the Monitor’s progress and findings. The 

government’s April 2015 quarterly report advised the district court that the 



                                          14 
 
                                                                                        

Monitor had submitted his first annual follow‐up report (which, again, we refer 

to here as the “Monitor’s Report”) and described the Monitor’s findings in some 

detail. The government noted that though the Monitor believed that HSBC was 

acting in good faith and making meaningful progress in developing an effective 

compliance program, he also believed that “in certain instances . . . [HSBC’s] 

progress ha[d] been too slow” and that HSBC “ha[d] a substantial amount of 

work left to do to implement its written policies.” Joint App. 181. The 

government also relayed the Monitor’s finding that senior managers at one 

HSBC business line had failed to properly cooperate with internal compliance 

reviews, and the government outlined the steps HSBC was taking to address the 

situation. On April 28, 2015, the district court ordered the government to file the 

Monitor’s Report with the court.  

      The government sought leave to file the Monitor’s Report under seal, 

citing confidentiality considerations and concerns that public disclosure of the 

Monitor’s Report would undermine the effectiveness of the Monitor and serve as 

a road map for criminals who wished to exploit vulnerabilities in HSBC’s 

compliance regime. The district court initially accepted the filing of the Monitor’s 

Report under seal. In November 2015, however, Hubert Dean Moore, Jr., a 



                                         15 
 
                                                                                         

member of the public, filed a pro se letter with the district court suggesting that 

the Monitor’s Report might be relevant to a complaint he had filed against HSBC 

with the Consumer Financial Protection Bureau. The district court entered an 

order construing Moore’s letter as a motion to unseal the Monitor’s Report. Both 

the government and HSBC filed letters opposing unsealing.  

            3. The January 28, 2016 Unsealing Order  
               and the March 9, 2016 Redaction Order 
             
      On January 28, 2016, the district court issued a Memorandum and Order 

granting Moore’s motion to unseal the Monitor’s Report in part. In this Circuit, a 

document filed with the court is a judicial document subject to a presumptive 

right of access if it is “relevant to the performance of the judicial function and 

useful in the judicial process.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 

119 (2d Cir. 2006) (internal quotation mark omitted). The district court 

determined that the Monitor’s Report satisfied this test for two reasons. First, the 

Monitor’s Report was relevant to the exercise of its supervisory power, as the 

court could not “perform [the] task” of “ensur[ing] that the DPA remains within 

the bounds of lawfulness and respects the integrity of th[e] Court . . . without 

receiving at least some updates from the parties about HSBC’s compliance with 

the DPA.” United States v. HSBC Bank USA, N.A., No. 12‐CR‐763, 2016 WL 

                                          16 
 
                                                                                      

347670, at *3 (E.D.N.Y. Jan. 28, 2016) (“Unsealing Order”). Second, the Monitor’s 

Report would be “be integral to the future resolution of the case.” Id. In 

particular, if the government were to determine that HSBC breached the DPA 

and that the government would pursue the pending charges, the district court 

would oversee those proceedings. If, on the other hand, the government were to 

seek to dismiss the charges at the conclusion of the DPA’s term, such a dismissal 

could only be effectuated under Federal Rule of Criminal Procedure 48 with 

leave of court. The decision whether to grant such leave, the district court 

reasoned, could not “properly be made without judicial review of the [Monitor’s] 

Report.” Id. 

      The district court then concluded that a qualified First Amendment right 

of public access attached to the Monitor’s Report and that the confidentiality 

concerns articulated by the government and HSBC could be addressed with 

targeted redactions and by maintaining five of the Monitor’s Report’s six 

appendices under seal. To that end, the district court invited the parties to submit 

proposed redactions to the Monitor’s Report, which the parties did. On March 9, 

2016, the district court issued an order (the “Redaction Order”) describing the 




                                         17 
 
                                                                                            

redactions it had made to the Monitor’s Report and staying the unsealing of the 

Monitor’s Report pending appellate review. 

       The government and HSBC timely appealed the Unsealing Order and the 

Redaction Order. Because the government and HSBC are aligned on this appeal, 

this Court granted Moore, who is now represented by pro bono counsel, leave to 

intervene as appellee. 

                                      DISCUSSION 

                                            I.

       Before assessing the merits, we must first determine whether we have 

jurisdiction over this consolidated appeal of interlocutory orders.1 Ordinarily, 

“interlocutory orders are not appealable as a matter of right.” United States v. 

Graham, 257 F.3d 143, 147 (2d Cir. 2001) (internal quotation mark omitted). An 

exception to this rule is the collateral order doctrine, which provides that 

interlocutory orders are appealable if they: (1) “conclusively determine the 

disputed question,” (2) “resolve an important issue completely separate from the 

merits of the action,” and (3) will “be effectively unreviewable on appeal from a 

final judgment.” Id. (internal quotation mark omitted). We find each criterion 


1 The parties agree that we have jurisdiction under the collateral order doctrine. That, of 
course, does not settle the issue, because “[j]urisdiction cannot be created by the consent 
of the parties.” New York v. Shinnecock Indian Nation, 686 F.3d 133, 138 (2d Cir. 2012). 
                                            18 
 
                                                                                           

met here. First, the challenged orders “conclusively determine the disputed 

question[s]” of whether the Monitor’s Report is a judicial document and the 

extent to which it must be disclosed. Id. Second, the challenged orders “resolve 

an important issue completely separate from the merits of the action,” as 

whether the Monitor’s Report is a judicial document that must be unsealed has 

nothing to do with the merits of the underlying criminal charges. Id. Third, the 

challenged orders will “be effectively unreviewable on appeal from a final 

judgment,” id. (internal quotation mark omitted), as “[o]nce the information is 

disclosed, the ‘cat is out of the bag’ and appellate review is futile.” Al Odah v. 

United States, 559 F.3d 539, 544 (D.C. Cir. 2009) (invoking collateral order doctrine 

to exercise jurisdiction over appeal of order compelling government to share 

classified information with petitioners’ counsel); see also S.E.C. v. TheStreet.Com, 

273 F.3d 222, 228 (2d Cir. 2001) (finding interlocutory unsealing order 

“unreviewable on appeal from a final judgment” “because the alleged harm 

caused by disclosure . . . will be immediate and irreparable”); Graham, 257 F.3d at 

147–48 (exercising jurisdiction pursuant to collateral order doctrine over appeal 

of district court’s interlocutory order requiring government to release tapes to 

media).2 

2    Because we find that we have jurisdiction under the collateral order doctrine, we 
                                              19 
 
                                                                                           

                                         II.

      The threshold merits question in this case is whether the Monitor’s Report 

is a judicial document, as only judicial documents are subject to a presumptive 

right of public access, whether on common law or First Amendment grounds.3 

See Lugosch, 435 F.3d at 119–20. Though we review the “ultimate decision to seal 

or unseal for abuse of discretion,” we review the determination that the 

Monitor’s Report is a judicial document de novo. Bernstein v. Bernstein Litowitz 

Berger & Grossmann LLP, 814 F.3d 132, 139 (2d Cir. 2016). In this Circuit, to 

qualify as a “judicial document” subject to a presumptive right of public access, 

“the item filed must be relevant to the performance of the judicial function and 

useful in the judicial process.” United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 

1995) (“Amodeo I”).  

      The appellants contend that the Monitor’s Report is not a judicial 

document, but rather an “executive document” designed to inform the executive 

branch’s exercise of its prosecutorial discretion in determining whether to 



dismiss HSBC’s petition for a writ of mandamus as moot.  
3 HSBC asserts that because the Monitor’s Report is a confidential executive document, 
we should not even reach the question of whether the Monitor’s Report is a judicial 
document. But HSBC cites no authority for the proposition that we can simply set aside 
the test for whether a given document constitutes a judicial document. To do so would 
be to assume the answer before undertaking the inquiry. 
                                          20 
 
                                                                                         

dismiss or pursue the deferred charges. That discretion, HSBC notes, flows from 

the Executive’s duty under Article II of the Constitution to “take Care that the 

Laws be faithfully executed.” U.S. Const. art. II, § 3; see also United States v. 

Huerta, 878 F.2d 89, 92 (2d Cir. 1989) (“The Executive . . . has the exclusive 

authority to decide whether to prosecute . . . .”); United States v. Fokker Servs. B.V., 

818 F.3d 733, 741 (D.C. Cir. 2016) (“Decisions to initiate charges, or to dismiss 

charges once brought, lie at the core of the Executive’s duty to see to the faithful 

execution of the laws.” (internal quotation marks and alteration omitted)). The 

appellants thus argue that the district court invaded the province of the 

Executive in preemptively invoking the court’s supervisory authority to oversee 

the implementation of the DPA and the Monitor’s work. Because the district 

court lacked the authority it claimed to have, the argument goes, the Monitor’s 

Report cannot be a judicial document. 

      Moore and his amici, by contrast, assert that the Monitor’s Report is 

relevant to the performance of the judicial function on four separate grounds. 

Specifically, they assert that the Monitor’s Report is relevant to: (1) the district 

court’s supervisory authority to approve and supervise the implementation of 

the DPA; (2) the district court’s authority to approve the DPA under the Speedy 



                                           21 
 
                                                                                         

Trial Act; (3) the district court’s assessment of any Rule 48(a) motion for 

dismissal that the government might bring at the conclusion of the DPA’s term; 

and (4) the district court’s adjudication of the proceedings in the event that the 

government alleges that HSBC breached the DPA. We analyze these proffered 

bases for treating the Monitor’s Report as a judicial document in turn. 

         A. The District Court’s Asserted Supervisory Power 
 
      The district court ordered the filing of the Monitor’s Report for its review 

in the exercise of its stated supervisory power to monitor the implementation of 

the DPA and to condition its approval of the DPA on such monitoring. If the 

district court’s conception of its supervisory power in this context were correct, 

the Monitor’s Report would quite obviously “be relevant to the performance of 

the judicial function and useful in the judicial process.” Amodeo I, 44 F.3d at 145. 

Thus, even though the appellants did not attempt to appeal the district court’s 

Approval Order announcing its supervisory power over the DPA, whether the 

district court was correct to assert such a power is squarely at issue on this 

appeal. We hold that the district court erred in sua sponte invoking its 

supervisory power to monitor the implementation of the DPA in the absence of a 

showing of impropriety. 



                                          22 
 
                                                                                            

      The supervisory power “permits federal courts to supervise ‘the 

administration of criminal justice’ among the parties before the bar.” United 

States v. Payner, 447 U.S. 727, 735 n.7 (1980) (quoting McNabb v. United States, 318 

U.S. 332, 340 (1943)). “The purposes underlying use of the supervisory powers 

are threefold: to implement a remedy for violation of recognized rights; to 

preserve judicial integrity by ensuring that a conviction rests on appropriate 

considerations validly before the jury; and finally, as a remedy designed to deter 

illegal conduct.” United States v. Hasting, 461 U.S. 499, 505 (1983) (citations 

omitted); Mesarosh v. United States, 352 U.S. 1, 14 (1956) (“This is a federal 

criminal case, and this Court has supervisory jurisdiction over the proceedings of 

the federal courts. If it has any duty to perform in this regard, it is to see that the 

waters of justice are not polluted.” (footnote omitted)). Courts have also 

traditionally exercised their supervisory powers to establish rules of evidence 

and procedure to govern the administration of justice in the federal courts. See, 

e.g., McNabb, 318 U.S. at 340–45 (holding that confessions obtained in violation of 

congressional requirement to promptly present defendant to court must be 

excluded, even though Congress had not explicitly forbidden the admission of 

such confessions); Bank of Nova Scotia v. United States, 487 U.S. 250, 254 (1988) (“In 



                                           23 
 
                                                                                            

the exercise of its supervisory authority, a federal court may, within limits, 

formulate procedural rules not specifically required by the Constitution or the 

Congress.” (internal quotation marks omitted)). 

      However, “[t]he supervisory power doctrine is an extraordinary one which 

should be ‘sparingly exercised.’” United States v. Jones, 433 F.2d 1176, 1181–82 

(D.C. Cir. 1970) (quoting Lopez v. United States, 373 U.S. 427, 440 (1963)); see also 

Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (“Because of their very potency, 

inherent powers must be exercised with restraint and discretion.”). As the district 

court recognized below, “[i]n the typical supervisory power case, the defendant 

raises a purported impropriety in the federal criminal proceeding and seeks the 

court’s redress of that impropriety.” HSBC Bank USA, N.A., 2013 WL 3306161, at 

*6; see also United States v. Johnson, 221 F.3d 83, 96 (2d Cir. 2000) (“[G]enerally the 

exercise of supervisory power arises in the context of requests by defendants to 

vacate convictions, dismiss indictments, or invalidate sentences . . . .” (citations 

omitted)). Indeed, “the federal judiciary’s supervisory powers over prosecutorial 

activities that take place outside the courthouse is extremely limited, if it exists at 

all.” United States v. Lau Tung Lam, 714 F.2d 209, 210 (2d Cir. 1983). 




                                           24 
 
                                                                                          

      The district court justified its concededly “novel” exercise of supervisory 

power in this context by observing that “it is easy to imagine circumstances in 

which a deferred prosecution agreement, or the implementation of such an 

agreement, so transgresses the bounds of lawfulness or propriety as to warrant 

judicial intervention to protect the integrity of the Court.” HSBC Bank USA, N.A., 

2013 WL 3306161, at *6. We agree that it is not difficult to imagine such 

circumstances. But the problem with this reasoning is that it runs headlong into 

the presumption of regularity that federal courts are obliged to ascribe to 

prosecutorial conduct and decisionmaking. That presumption is rooted in the 

principles that undergird our constitutional structure. In particular, “because the 

United States Attorneys are charged with taking care that the laws are faithfully 

executed, there is a ‘presumption of regularity support[ing] their prosecutorial 

decisions and, in the absence of clear evidence to the contrary, courts presume 

that they have properly discharged their official duties.’” United States v. Sanchez, 

517 F.3d 651, 671 (2d Cir. 2008) (alteration in original) (quoting United States v. 

Armstrong, 517 U.S. 456, 464 (1996)). In resting its exercise of supervisory 

authority on hypothesized scenarios of egregious misconduct, the district court 

turned this presumption on its head. See HSBC Bank USA, N.A., 2013 WL 



                                          25 
 
                                                                                           

3306161, at *6 (“[C]onsider a situation where the current monitor needs to be 

replaced. What if the replacement’s only qualification for the position is that he 

or she is an intimate acquaintance of the prosecutor proposing the 

appointment?” (citation omitted)). Rather than presume “in the absence of clear 

evidence to the contrary” that the prosecutors administering the DPA were 

“properly discharg[ing] their official duties,” the district court invoked its 

supervisory power—and encroached on the Executive’s prerogative—based on 

the mere theoretical possibility that the prosecutors might one day abdicate those 

duties. Sanchez, 517 F.3d at 671 (internal quotation mark omitted). 

      To be sure, in its history, this nation has not been free of executive 

misconduct and abuse of power. And if misconduct in the implementation of a 

DPA came to a district court’s attention (for example, through a whistleblower 

filing a letter with the court), the district court might very well be justified in 

invoking its supervisory power sua sponte to monitor the implementation of the 

DPA or to take other appropriate action.4 The point is not that the court can or 




4 Moore suggested at oral argument that such misconduct had come to the district 
court’s attention via the government’s April 2015 quarterly report, the filing of which 
precipitated the district court’s order that the government file the Monitor’s Report with 
the court. But by “misconduct,” we do not mean revelations of the kind included in the 
April 2015 quarterly report regarding the pace of HSBC’s remediation efforts and 
                                            26 
 
                                                                                          

should disregard governmental misconduct, but rather that a federal court has 

no roving commission to monitor prosecutors’ out‐of‐court activities just in case 

prosecutors might be engaging in misconduct. See Fokker Servs. B.V., 818 F.3d at 

744 (“[A]lthough charges remain pending on the court’s docket under a DPA, the 

court plays no role in monitoring the defendant’s compliance with the DPA’s 

conditions.”); In re U.S., 503 F.3d 638, 641 (7th Cir. 2007) (“[A] judicial effort to 

supervise [a prosecutor’s] process of reaching a decision intrudes impermissibly 

into the activities of the Executive Branch of government.”). 

       In sum, because the district court has no freestanding supervisory power 

to monitor the implementation of a DPA, the Monitor’s Report cannot be deemed 

“relevant to the performance of the judicial function” on that basis. Lugosch, 435 

F.3d at 119.  

          B. The District Court’s Role under the Speedy Trial Act 
 
       Amicus Curiae Professor Brandon Garrett suggests that the Monitor’s 

Report is relevant to the district court’s role under the Speedy Trial Act as 

specified by 18 U.S.C. § 3161(h)(2). Section 3161(h)(2) excludes from the speedy 

trial clock “[a]ny period of delay during which prosecution is deferred by the 



deficiencies in HSBC’s corporate culture that HSBC leadership was working to address. 
We mean misconduct that smacks of impropriety.  
                                           27 
 
                                                                                         

attorney for the Government pursuant to written agreement with the defendant, 

with the approval of the court, for the purpose of allowing the defendant to 

demonstrate his good conduct.” 18 U.S.C. § 3161(h)(2) (emphasis added). But 

what is it that courts are to approve and on what basis? On one hand, the text 

could be read to limit the court’s inquiry to the issue of whether the parties’ 

agreement is genuinely “for the purpose of allowing the defendant to 

demonstrate his good conduct”—that is, to the issue of whether the parties are 

acting in good faith. Id. On the other hand, at least in isolation, the text could 

plausibly be read to imbue courts with the authority to “approve” (or reject) a 

DPA as a public policy matter and to decline to grant a speedy trial waiver for 

virtually any reason.5 Indeed, according to Professor Garrett, “whether to 

approve a DPA” pursuant to § 3161(h)(2) “is necessarily combined with 

substantive review of [the DPA] and is joined with ongoing supervision of the 

case.” Amicus Br. of Prof. Brandon L. Garrett 26.  

      In United States v. Fokker Services B.V., 818 F.3d 733 (D.C. Cir. 2016), the 

D.C. Circuit confronted this interpretive question when the parties in that case 

appealed the district court’s refusal to grant a speedy trial waiver based on its 

 Of course, the district court granted the government and HSBC a speedy trial waiver 
5

well before the Monitor’s Report even existed, so the Monitor’s Report could not be 
deemed relevant to that initial determination. 
                                          28 
 
                                                                                          

view that the DPA at issue was too lenient. See id. at 737–38, 742–45. The D.C 

Circuit vacated the district court’s order, reasoning that Congress, in enacting 

§ 3161(h)(2), “acted against the backdrop of long‐settled understandings about 

the independence of the Executive with regard to charging decisions” and that 

“[n]othing in the statute’s terms or structure suggests any intention to subvert 

those constitutionally rooted principles so as to enable the Judiciary to second‐

guess the Executive’s exercise of discretion over the initiation and dismissal of 

criminal charges.” Id. at 738. 

      We agree. At least in the absence of any clear indication that Congress 

intended courts to evaluate the substantive merits of a DPA or to supervise a 

DPA’s out‐of‐court implementation, the relative functions and competence of the 

executive and judicial branches counsel against Professor Garrett’s 

interpretation. Subject to constitutional constraints, “[t]he Executive . . . has the 

exclusive authority to decide whether to prosecute and to choose among 

alternative charges.” Huerta, 878 F.2d at 92 (citations omitted). There are good 

reasons for that delegation of authority: “Few subjects are less adapted to judicial 

review than the exercise by the Executive of his discretion in deciding when and 

whether to institute criminal proceedings, or what precise charge shall be made, 



                                          29 
 
                                                                                        

or whether to dismiss a proceeding once brought.” United States v. Ross, 719 F.2d 

615, 620 (2d Cir. 1983); Holley v. Lavine, 553 F.2d 845, 850 (2d Cir. 1977). As the 

Supreme Court has explained, “[s]uch factors as the strength of the case, the 

prosecution’s general deterrence value, the Government’s enforcement priorities, 

and the case’s relationship to the Government’s overall enforcement plan are not 

readily susceptible to the kind of analysis the courts are competent to 

undertake.” Wayte v. United States, 470 U.S. 598, 607 (1985). Put simply, our role is 

not to act as “superprosecutors,” second‐guessing the legitimate exercise of core 

elements of prosecutorial discretion, but rather as neutral arbiters of the law. 

Inmates of Attica Corr. Facility v. Rockefeller, 477 F.2d 375, 380 (2d Cir. 1973) 

(internal quotation marks omitted).  

      If, in the context of DPAs, Congress intended to rejigger the historical 

allocation of authority between the courts and the Executive, we would expect it 

to do so rather clearly. Congress, at least as a general matter, does not “hide 

elephants in mouseholes.” Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 

(2001). But Congress did not speak clearly in § 3161(h)(2)—far from it—and we 

thus decline to interpret that provision’s vague “approval” requirement as 

imbuing courts with an ongoing oversight power over the government’s entry 



                                            30 
 
                                                                                                

into or implementation of a DPA. Rather, we hold that § 3161(h)(2) authorizes 

courts to determine that a DPA is bona fide before granting a speedy trial 

waiver—that is, that the DPA in question is genuinely intended to “allow[] the 

defendant to demonstrate his good conduct,” § 3161(h)(2), and does not 

constitute a disguised effort to circumvent the speedy trial clock. See Fokker Servs. 

B.V., 818 F.3d at 744–45 (adopting this interpretation). As the D.C. Circuit 

reasoned in Fokker, such an interpretation accords with the ordinary distribution 

of power between the judiciary and the Executive in the realm of criminal 

prosecution.6 See id. at 738, 741–45. 

       To the extent that Moore and Professor Garrett contend that the district 

court’s mandate to assess the bona fides of a DPA survives as long as the DPA is 

pending—and that the Monitor’s Report was relevant to this function—we are 


6 The D.C. Circuit in Fokker, like the district court here, also pointed to legislative history 
in support of its interpretation of § 3161(h)(2). In particular, the court noted that the 
Senate Committee Report accompanying the Speedy Trial Act explained that the 
purpose of the “approval” requirement was to “assure[] that the court will be involved 
in the decision to divert and that the procedure will not be used by prosecutors and 
defense counsel to avoid the speedy trial time limits.” Fokker Servs. B.V., 818 F.3d at 745 
(quoting S. Rep. No. 93–1021, at 37 (1974)); see also HSBC Bank USA, N.A., 2013 WL 
3306161, at *3 (quoting same). While the Senate Committee Report reinforces the notion 
that Congress was concerned with potential abuse of DPAs as a means to circumvent 
the speedy trial clock, the Report’s reference to a district court’s “involv[ment] in the 
decision to divert” is opaque. S. Rep. No. 93–1021, at 37. By our lights, the legislative 
history is ambiguous and does not clearly support either the D.C. Circuit’s view or 
Professor Garrett’s view.  
                                              31 
 
                                                                                       

not persuaded. Even assuming arguendo that a district court could revoke a 

speedy trial waiver were it to later come to question the bona fides of a DPA, the 

presumption of regularity precludes a district court from engaging in the sort of 

proactive and preemptive monitoring of the prosecution undertaken here. 

          C. The District Court’s Role when Considering a Rule 48(a) Motion  
             or Adjudicating a Claimed Breach of the DPA 
 
      Moore next argues that the Monitor’s Report is a judicial document 

because it will either be relevant to deciding a motion to dismiss the Information 

at the conclusion of the DPA’s term or, alternatively, to adjudicating any claimed 

breach of the DPA. These arguments fail.  

      Even if we assume that the Monitor’s Report might be relevant to the 

judicial function at a later point in this case, that would not be sufficient to 

render the Monitor’s Report a judicial document now. Critically, as we held 

above, the district court erred in ordering the government to file the Monitor’s 

Report pursuant to its authority over the implementation of the DPA for the 

simple reason that the district court had no such authority. Thus, although the 

government complied with the district court’s order, the Monitor’s Report—for 

purposes of the public access doctrine—is not unlike a document exchanged by 

the parties in the course of litigation that has not yet been brought to the 

                                          32 
 
                                                                                        

attention of the court. And we have long recognized that documents “passed 

between the parties in discovery[] lie entirely beyond the . . . reach” of the 

presumption of public access. United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 

1995) (“Amodeo II”); cf. Amodeo I, 44 F.3d at 145 (“[T]he mere filing of a paper or 

document with the court is insufficient to render that paper a judicial document 

. . . .”). If the rule were otherwise, deposition transcripts, interrogatories, and 

documents exchanged in discovery would become “judicial documents” to 

which the public could demand access before the parties had even contemplated 

filing such documents with the court. While “public monitoring is an essential 

feature of democratic control,” such an approach would constitute a radical 

expansion of the “public access” doctrine. Amodeo II, 71 F.3d at 1048 (“Unlimited 

access to every item turned up in the course of litigation would be 

unthinkable.”); S.E.C. v. Am. Int’l Grp., 712 F.3d 1, 4 (D.C. Cir. 2013) (“[T]hough 

filing a document with the court is not sufficient to render the document a 

judicial record, it is very much a prerequisite.”). 

      Two of our prior cases warrant further discussion in light of their 

superficial similarity to this case. In Amodeo I, a “Court Officer” charged with 

investigating union‐related corruption pursuant to a consent decree filed a 



                                           33 
 
                                                                                        

progress report with the district court that included a sealed exhibit. 44 F.3d at 

143–44. We held that the progress report and the exhibit were judicial 

documents. Id. at 146. We reached that conclusion in part because the court 

officer was permitted under the governing consent decree to apply for assistance 

from the court and because “the progress report certainly would be germane in 

assessing such an application.” Id. We also noted that the consent decree 

“provide[d] for any party to seek enforcement of, or relief from, any of the 

provisions of the [d]ecree” and that the record to be considered on such an 

application “surely would include the matters reported by the Court Officer.” Id. 

Moore thus suggests that Amodeo I stands for the proposition that if a filed 

document could later become relevant to the judicial function, then it is relevant 

to the judicial function. But, to the contrary, the court officer’s reports in Amodeo I 

were immediately relevant to the judicial function because they went to the 

district court’s authority “to make sure that the court officer [was] doing what 

she was appointed to do.” Id. (internal quotation mark omitted). As we 

explained, “[i]t certainly was helpful to the court to know that the Court Officer 

was fulfilling the duties assigned to her by the Consent Decree in this case.” Id. 

Moreover, the consent decree at issue in Amodeo I explicitly contemplated court 



                                          34 
 
                                                                                           

involvement in enforcing the decree, whereas the DPA entrusts the 

implementation of the DPA to the Justice Department. The consent decree thus 

“itself ma[de] the reports and exhibits filed by the Court Officer relevant to the 

performance of the judicial function and useful in the judicial process.” Id. The 

DPA does no such thing. 

      Similarly, in United States v. Erie County, New York, 763 F.3d 235 (2d Cir. 

2014), the United States and Erie County settled constitutional claims arising out 

of conditions at two Erie County correctional facilities. Id. at 236–37. The 

settlement agreement provided for the appointment of two “compliance 

consultants” and required the compliance consultants to file their reports with 

the district court. Id. at 237. The settlement agreement also empowered the 

district court to order “any relief permitted by law or equity” in the event that 

Erie County breached the settlement agreement. Id. (internal quotation marks 

omitted). Noting that the “the compliance reports could form the basis for the 

District Court reinstating the civil proceedings sua sponte if the Court believe[d] 

that the substance of the stipulated order of dismissal [was] not being fulfilled,” 

we held that the compliance reports were judicial documents subject to a right of 

public access. Id. at 240. Critically, the district court in Erie County was “involved 



                                          35 
 
                                                                                         

in effectuating [the] settlement agreement,” id. at 241, and had a “role in 

overseeing [the] progress” being made thereunder, id. at 242. “The fact that the 

District Court ha[d] not yet acted sua sponte or adjudicated an enforcement action 

brought by the parties d[id] not alter our analysis” because “even the District 

Court’s inaction [was] subject to public accountability.” Id. By contrast, because 

the district court here lacked authority to oversee the implementation of the 

DPA, the district court’s inaction during the pendency of the DPA would have 

been indicative of nothing other than due respect for a coordinate branch of 

government.  

      We also disagree with Moore’s assertion that “the [Monitor’s] Report 

necessarily will be useful, one way or the other, when the DPA ends.” Appellee 

Br. 30. Rule 48(a) of the Federal Rules of Criminal Procedure provides that “[t]he 

government may, with leave of court, dismiss an indictment, information, or 

complaint.” Fed. R. Crim. P. 48(a) (emphasis added). In Rinaldi v. United States, 

434 U.S. 22 (1977) (per curiam), the Supreme Court explained that though the 

“leave of court” requirement “obviously vest[s] some discretion in the court,” 

“[t]he principal object of the ‘leave of court’ requirement is apparently to protect 

a defendant against prosecutorial harassment, e.g., charging, dismissing, and 



                                         36 
 
                                                                                          

recharging, when the Government moves to dismiss an indictment over the 

defendant’s objection.” Id. at 29 n.15. The Court noted that Rule 48(a) “has also 

been held to permit the court to deny a Government dismissal motion to which 

the defendant has consented if the motion is prompted by considerations clearly 

contrary to the public interest.” Id. But the Court reserved decision on whether 

such an approach was permissible. Id. 

      For our part, we have suggested (in dictum) that any authority a court 

might have to deny a Rule 48(a) motion would be limited to cases in which 

dismissal is “clearly contrary to manifest public interest.” United States v. 

Pimentel, 932 F.2d 1029, 1033 n.5 (2d Cir. 1991) (quoting United States v. Cowan, 

524 F.2d 504, 513 (5th Cir. 1975)). Some courts of appeals that have elucidated 

this “public interest” test have stressed how “severely cabined” it is, “equat[ing] 

a dismissal that is clearly contrary to the public interest with one in which the 

prosecutor appears motivated by bribery, animus towards the victim, or a desire 

to attend a social event rather than trial”—in other words, bad faith. In re 

Richards, 213 F.3d 773, 787–88 (3d Cir. 2000); see also Rice v. Rivera, 617 F.3d 802, 

811 (4th Cir. 2010) (“Put succinctly, a Rule 48 motion that is not motivated by bad 

faith is not clearly contrary to manifest public interest, and it must be granted.” 



                                           37 
 
                                                                                       

(internal quotation marks omitted)). Others have emphasized that a court 

deciding a Rule 48(a) motion should not “serve merely as a rubber stamp for the 

prosecutor’s decision.” United States v. Ammidown, 497 F.2d 615, 622 (D.C. Cir. 

1973); see also Cowan, 524 F.2d at 512–13. 

      Whatever the precise contours of a district court’s authority in resolving a 

Rule 48(a) motion, it is certainly not the case that the Monitor’s Report will, as 

Moore contends, necessarily be relevant to deciding such a motion. For example, 

where a Rule 48(a) motion is uncontested and the parties’ good faith is not in 

doubt, a district court is unlikely to have any occasion to demand a monitor’s 

reports (or analogous work product) for the court’s inspection before granting 

the Rule 48(a) motion. Nor do we accept that the Monitor’s Report will necessarily 

be relevant to adjudicating any claimed breach of the DPA, as the claimed breach 

could be based, for example, on HSBC’s obligation not to commit a crime under 

federal law or its obligation not to contradict the Statement of Facts in a public 

statement. Conversely, the Monitor’s Report may indeed be relevant in 

determining whether to grant an eventual Rule 48(a) motion or in adjudicating a 

claimed breach of the DPA. For example, there may be circumstances that 

suggest that the motion is being made in bad faith, thereby raising a question as 



                                          38 
 
                                                                                             

to whether dismissing the Information would be “clearly contrary to manifest 

public interest.” Pimentel, 932 F.2d at 1033 n.5. The salient point is that 

attempting to forecast the relevance of the Monitor’s Report at the conclusion of 

the DPA’s term is inherently speculative. Such prognostication cannot support 

treating the Monitor’s Report as a judicial document now. 

      To be clear, we do not hold that documents can be deemed “judicial 

documents” only once a court has already considered them. Our case law is clear 

that pleadings and summary judgment papers, for example, are judicial 

documents upon filing—which is eminently sensible given that such documents, 

by definition, ask the court to grant (or reject) some relief. See Bernstein, 814 F.3d 

at 140; Lugosch, 435 F.3d at 120–23. But that does not mean that any document 

that is docketed with a court is a judicial document, regardless of the likelihood 

that it will ever be relevant to the judicial function.  

      Because the Monitor’s Report is not a judicial document, the district court 

abused its discretion in ordering it unsealed.7 



7 In light of our conclusion that the Monitor’s Report is not a judicial document, we do 
not reach whether a First Amendment or common law right of access would have 
ultimately required the unsealing of the document (in any form) under the 
circumstances of this case. In addition, that the Monitor’s Report is not a judicial 
document does not mean that Moore or other members of the public are necessarily 
without recourse. “The appropriate device” for obtaining executive records “is a 
                                            39 
 
                                                                                         

                                     CONCLUSION 

      Striking the appropriate balance between the prerogatives of the three 

branches of government is never easy. We emphasize that while the district court 

exceeded its authority in this case, the Take Care Clause of the Constitution is not 

a blank check. Where the presumption of regularity has been called into 

question, we do not foreclose the possibility that steps of the kind taken by the 

district court here could be warranted. But that is not this case.  

      For the foregoing reasons, the orders of the district court are REVERSED.  




Freedom of Information Act request addressed to the relevant agency.” United States v. 
El‐Sayegh, 131 F.3d 158, 163 (D.C. Cir. 1997). We offer no view on whether any of FOIA’s 
exemptions would apply. 
 
                                           40 
 
POOLER, Circuit Judge: 
 
     I concur in the opinion and the judgment, but write separately to suggest 

that it is time for Congress to revisit the issue of deferred and nonprosecution 

agreements (collectively, “DPAs”).  

      DPAs exist because Section 3161(h)(2) of  the Speedy Trial Act  excludes 

“[a]ny period of delay during which prosecution is deferred by the attorney for 

the Government pursuant to written agreement with the defendant, with the 

approval of the court, for the purpose of allowing the defendant to demonstrate 

his good conduct.” 18 U.S.C.  § 3161(h)(2). Without this exception, the filing of 

the criminal information would trigger the running of the speedy trial clock.  

      The Senate Judiciary Committee explained that this section was included 

in the Act: 

               to encourage the current trend among United States 
               attorneys to allow for deferral of prosecution on the 
               condition of good behavior. A number of Federal and 
               State courts have been experimenting with pretrial 
               diversion or intervention programs in which 
               prosecution of a certain category of defendants is held 
               in abeyance on the condition that the defendant 
               participate in a social rehabilitation program. If the 
               defendant succeeds in the program, charges are 
               dropped. Such diversion programs have been quite 
               successful with first offenders in Washington, D.C. 
               (Project Crossroads) and in New York City (Manhattan 
             Court Employment Project). Some success has also been 
             noted in programs where the defendantʹs alleged 
             criminality is related to a specific social problem such as 
             prostitution or heroin addiction. Of course, in the 
             absence of a provision allowing the tolling of the speedy 
             trial time limits, prosecutors would never agree to such 
             diversion programs. Without such a provision the 
             defendant could automatically obtain a dismissal of 
             charges if prosecution were held in abeyance for a 
             period of time in excess of the time limits set out in 
             section 3161 (b) and (c). This section of S. 754 differs 
             from its counterpart in S. 895. It now requires that 
             exclusion for diversion only be allowed where deferral 
             of prosecution is conducted “with approval of the 
             court.”  
                     This assures that the court will be involved in the 
             decision to divert and that the procedure will not be 
             used by prosecutors and defense counsel to avoid the 
             speedy trial time limits. 
              
 S. Rep. No. 93–1021, at 36–37 (1974)).  

      The two programs mentioned in the legislative history, Project Crossroads 

and the Manhattan Court Employment Project, were pretrial diversion programs 

aimed at helping individual defendants avoid the collateral consequences of a 

criminal conviction through programs that included education, job training, and 

substance abuse treatment. See, e.g., Note, Pretrial Diversion from the Criminal 

Process, 83 Yale L.J. 827 (1974). The programs were viewed as “a functional 

equivalent of a sentence to pretrial probation,” id. at 843, and were staffed with 



                                          2
paraprofessionals overseeing individuals in what was, “in effect a probationary‐

type of supervision and control,” id. at 845.   

       In recent years, however, DPAs increasingly are used not to divert 

individual defendants but rather to divert corporations from criminal charges. 

Unlike individuals, corporations are not diverted into probation‐like programs 

supervised by paraprofessionals. Rather, they enter into negotiated agreements 

with prosecutors that set forth the facts to which the corporation admits and a 

remedy that typically includes both a fine and an agreement for the corporation 

to make structural changes. The prosecution retains sole discretion to decide if 

the corporation adequately complied with the agreement, allowing the 

prosecution to act as prosecutor, jury, and judge. Prosecutors can enforce legal 

theories without such theories ever being tested in a court proceeding.  

       Using DPAs in this manner is neither improper nor undesirable. An 

indictment alone can deal a death blow to a corporation, with severe collateral 

consequences for blameless employees and shareholders. As the law governing 

DPAs stands now, however, the prosecution exercises the core judicial functions 

of adjudicating guilt and imposing sentence with no meaningful oversight from 

the courts.  



                                           3
      I respectfully suggest it is time for Congress to consider implementing  

legislation providing for such review. See United States v. Saena Tech Corp., 140 F. 

Supp. 3d 11, 30 n.9 (D.D.C. 2015) (“This ambiguity, combined with the fact that 

Congressʹs original purpose had nothing to do with the broad‐ranging corporate 

deferred‐prosecution agreements that have become commonplace, suggests that 

congressional action to clarify the standards a court should apply when 

confronted with a corporate deferred‐prosecution agreement may be 

appropriate.”). 

      A bill introduced in the House in 2014 would, among other things, require 

the development of public, written guidelines for DPAs;  require the text of 

DPAs to be placed on a Justice Department website; and require DPAs to be 

submitted to district courts for review. Accountability in Deferred Prosecution 

Act of 2014, H.R. 4540, 113th Cong. (2014). Courts would be charged with 

“approv[ing] the [DPA] if the court determines the [DPA] is consistent with the 

guidelines for such agreements and is in the interests of justice.” Id. at § 7(a). In 

addition, the parties and any monitors would be required to file quarterly 

reports regarding the progress toward completions of the DPA with the court. Id. 

at § 7(b). Finally, the court would be charged with “review[ing] the 



                                           4
implementation or termination of the [DPA], and take any appropriate action, to 

assure that the implementation or termination is consistent with the interests of 

justice.” Id. at § 7(c).  Legislation along the lines of this proposed act would 

restore some balance in the DPA process.  

      Accordingly, I respectfully concur. 




                                           5